IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42789

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 627
                                                )
       Plaintiff-Respondent,                    )   Filed: September 11, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DUSTY SAGE PAYNE,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Franklin County. Hon. Mitchell W. Brown, District Judge.

       Judgment of conviction and unified sentence of seven years, with three years
       determinate, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Dusty Sage Payne pled guilty to possession of a controlled substance, Idaho Code
§ 37-2732(a). The district court imposed a unified sentence of seven years, with four years
determinate, and retained jurisdiction. Following Payne’s period of retained jurisdiction, the
district court suspended execution of the sentence and placed Payne on probation for a term of
five years. Payne appeals, contending that his underlying sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Payne’s judgment of conviction and sentence are affirmed.




                                                   2